DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 5/18/2021 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the array comprises a spiral array centred on the axis of rotation” required by claim 5 and “the array comprises a plurality of concentric, substantially circular sub-arrays, centred on the axis of rotation” required by claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the spindle and drive assembly in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires ”a magnet assembly for steering ions used in the formation of a material layer upon a substrate during a pulsed DC physical vapour deposition process, the assembly comprising”. It is unclear as to whether ‘the assembly’ is intended to reference only the ‘magnet assembly’, or is intended to reference ‘the assembly’ of the magnet assembly, substrate, and pulsed DC physical vapour deposition structures required for the process’.
Claim 1 requires ‘a plurality of magnets configured to an array which extends around the axis of rotation, and wherein the array of magnets’, with dependent claim 8 requiring ‘the plurality of magnets are disposed within a cassette having at least one recess’, and dependent claim 12 requiring ‘the array comprises a plurality of linear recesses’, rendering the claims unclear as to whether ‘the array’ is intended to refer to 
Claim 1 recites the limitations "the formation" and "the ion steering magnetic field generating arrangement. There is insufficient antecedent basis for these limitations in the claim.
Claim 1 requires in the preamble ‘a magnet assembly […], the assembly comprising’, with dependent claims 2-15 each requiring in the preamble ‘An assembly’, rendering each of the dependent claims unclear as to whether each of ‘an assembly’ is intending to reference the ‘magnet assembly’, ‘the assembly’, or a distinct assembly.
Claim 1 requires ‘a radial direction relative to the axis of rotation’, with dependent claims 2-3 and 10-11 also requiring ‘a radial direction relative to the axis of rotation’, rendering the claims unclear as to whether multiple radial directions are intended to be claimed, or the same radial direction is intended to be claimed.
Claim 5 requires “the array comprises a spiral array centred on the axis of rotation”, however the published Specification at para 0009-0010, 0045, and 0047 states that the spiral array as shown in fig. 1 ‘does not form part of the present invention’ (para 0045, emphasis added), rendering the claim unclear as to the intended structure then for the claimed ‘spiral array’.
Claims 9 and 14 each recites the limitation "the recess".  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitation "the two recess portions".  There is insufficient antecedent basis for this limitation in the claims.
Claim 15 recites the limitations "the cassette" and “the magnetic field”.  There is insufficient antecedent basis for these limitations in the claim.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cassette” in claims 8, 11, and 15 is used by the claim to mean “a magnet supporting plate or a magnet yoke that is circular with holes or recesses for magnets” while the accepted meaning (as per Merriam-Webster Online Dictionary) is “a casket, an usually flat case or cartridge that can be easily loaded or unloaded (such as a lightproof magazine for holding film or plates for use in a camera; or a plastic cartridge containing magnetic tape with the tape passing from one reel to another), or a cassette tape player”. The term is indefinite because the Specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickramanayak et al (US Patent No. 6,462,482).
With respect to claim 1, Wickramanayak discloses in figs. 1-3 a magnet assembly [21] fully capable of steering ions used in formation of a material layer from a target plate [18] onto a substrate [19] during a pulsed DC physical vapour deposition (PVD) process (abstract; col. 4, lines 39-43; col. 5, lines 22-29 and 61-67; col. 6, lines 1-20; col. 11, lines 52-58). In addition, the preamble of the ‘magnet assembly’ being “for steering ions used in the formation of a material layer upon a substrate during a pulsed 
With respect to claim 2, Wickramanayak further depicts in figs. 1 and 4-5 the array comprises a two linear sub-arrays [51],[52] or [51],[56] which extend along a radial direction relative to the axis of rotation, wherein the two linear sub-arrays [51],[52] or [51],[56] are angularly separated around the axis of rotation (i.e. center) by substantially 180o (col. 4, lines 39-41 and 46-50).
With respect to claim 3, Wickramanayak further depicts in figs. 1 and 4-5 the array comprises at least three linear sub-arrays [51],[52] or [51],[56] which extend along a radial direction relative to the axis of rotation, wherein the at least three sub-arrays [51],[52] or [51],[56] are angularly separated around the axis of rotation (i.e. center) (col. 4, lines 39-41 and 46-50).
With respect to claim 4, Wickramanayak further depicts in figs. 1 and 4-5 the array comprises a plurality of linear sub-arrays [51],[52] or [51],[56] arranged in a parallel configuration (col. 4, lines 39-41 and 46-50).
With respect to claim 5, Wickramanayak further depicts in figs. 1 and 6-8 the array comprises a spiral array [61a],[62a] or [611],[622] or [633],[644] centered on the axis of rotation (i.e. center) (col. 4, lines 39-41 and 51-56).
With respect to claim 6, Wickramanayak further depicts in figs. 1, 4-5, and 9 the array comprises a plurality of concentric substantially circularly sub-arrays [51],[52] or [51],[56] or [71] centered on the axis of rotation (col. 4, lines 39-41, 46-50, and 58-59).
With respect to claim 7, Wickramanayak further depicts in figs. 1 and 6 the array comprises at least two magnets [61a] or [62a] are arranged in a side-by-side stacked configuration (col. 4, lines 39-41 and 51-52).
With respect to claim 8, Wickramanayak further depicts in figs. 1-3 the magnets [21] disposed within a cassette formed by structures (i.e. cover plate and electrode) [11],[26] having at least one recess (col. 6, lines 37-47).
With respect to claim 10, Wickramanayak further depicts in figs. 2-3 the at least one recess formed by structures [11],[26] comprises first and second recess portions (i.e. recesses on left and right side each containing magnets [21]) which extend along the radial direction relative to the axis of rotation, wherein the first and second recess portions are angularly separated around the axis of rotation (i.e. center) by substantially 180o (col. 6, lines 29-47).
With respect to claim 11, Wickramanayak further depicts in figs. 1-3 the at least one recess formed by structures [11],[26] comprises at least three recess (i.e. recesses on left and right sides in addition to ‘middle’ each containing magnets [21] as shown in fig. 1) which extend along the radial direction relative to the axis of rotation, wherein the first and second recess portions are angularly separated around the axis of rotation (i.e. center) (col. 6, lines 29-47).
With respect to claim 12 and 13, Wickramanayak further depicts in figs. 2-3 the magnets [21] of the array disposed within recess arranged in a parallel configuration (col. 6, lines 37-47).
With respect to claim 14, Wickramanayak further depicts in figs. 2-3 the magnets [21] are spaced in the at least one recess by a center part (i.e. spacer) [11a] (col. 6, lines 37-47).
With respect to claim 15, Wickramanayak further depicts in figs. 1-3 the means for rotating comprises a shaft (i.e. spindle) [25a] and a motor (i.e. drive assembly) for driving the spindle [25a], wherein the spindle [25a] is rotationally coupled at one end with the electrode [11] and at the other end the drive assembly [25] (col. 6, lines 26-32).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wickramanayak et al (US Patent No. 6,462,482) as applied to claim 1 above, and further in view of Morrison, Jr. (US Patent No. 4,461,688).
With respect to claim 9, the reference is cited as discussed for claim 1. However Wickramanayak is limited in that while the magnets [21] are in first and second arrays a shown in figs. 4-9, the second array above upon the first array is not specifically suggested.
Morrison teaches in fig. 5 a magnet assembly comprising a plurality of magnets [46’],[48’],[50’],[52’] usable with planar circular cathodes (i.e. targets) (abstract; col. 5, lines 60-68; col. 6, lines 1-11; col. 9, lines 40-43), similar to the planar circular target [18] in figs. 1-3 of Wickramanayak. Morrison further depicts in fig. 5 the plurality of magnets [46’],[48’],[50’],[52’] are configured in a first and second array, wherein the second array is disposed above upon the first array in a stacked configuration. Morrison cites the advantage of the first and second arrays in the stacked configuration as resulting in uniform sputtering of a target as shown in figs. 4A-E (col. 1, lines 60-65; col. 2, lines 29-36).
It would have been obvious to one of ordinary skill in the art to incorporate the first and second arrays in a stacked configuration as taught by Morrison for the magnets of Wickramanayak to gain the advantage of uniform sputtering of a target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794